      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
LUMINANT ENERGY COMPANY LLC,           :               21cv3335 (DLC)
                                       :
                         Plaintiff,    :             OPINION AND ORDER
               -v-                     :
                                       :
KOCH ENERGY SERVICES, LLC,             :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

Appearances:

For the plaintiff:
Abigail C. Noebels
Susman Godfrey L.L.P.
1000 Louisiana Street
Ste 5100
Houston, TX 77002

Barry Barnett
Elizabeth Ann Aronson
Susman Godfrey LLP
1301 Avenue of the Americas
32nd Floor
New York, NY 10019

For the defendant:
Isaac Nesser
Nathan Goralnik
Michael Barry Carlinsky
Quinn Emanuel
51 Madison Avenue, 22nd Floor
New York, NY 10010

DENISE COTE, District Judge:

     Luminant Energy Company LLC (“Luminant”) brings this breach

of contract action against Koch Energy Services, LLC (“Koch”)

for its failure to deliver contracted-for natural gas to
        Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 2 of 13



Luminant during a severe winter storm event in Texas in February

2021.    Koch moves for dismissal of those portions of the

complaint that arise from three “interruptible” gas contracts.

For the reasons that follow, Koch’s motion is granted with

respect to two of the three interruptible gas contracts.

                                 Background

     The following facts are taken from Luminant’s complaint and

documents properly considered on this motion.          The alleged facts

are assumed to be true.

     Luminant is a power company that operates several natural

gas-fueled power generation facilities.         Koch is a natural gas

supplier.

     On July 21, 2015, Luminant and Koch entered a Master

Agreement based on a standard form agreement issued by the

International Swaps and Derivatives (“ISDA”) Association, Inc. 1

The ISDA Agreement includes a Natural Gas Annex (the “Gas

Annex”).    The Gas Annex defines two terms that are relevant to

this motion: “firm” and “interruptible.”          “Firm” means that

“either party may interrupt its performance without liability


1 ISDA is “a global trade association representing participants
in the private-negotiated derivatives industry.” Banco Espirito
Santo, S.A. v. Concessionaria Do Rodoanel Oeste S.A., 951
N.Y.S.2d 19, 22 n.3 (1st Dept. 2012). ISDA creates model
contracts for the derivatives industry. See In re Lehman Bros.
Holdings Inc., 970 F.3d 91, 96 (2d Cir. 2020) (“An ISDA Master
Agreement is a standard form, published by [ISDA], regularly
used to govern over-the-counter derivatives transactions.”)
                                      2
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 3 of 13



only to the extent that such performance is prevented for

reasons of Force Majeure.”     Conversely, “interruptible” means

that “either party may interrupt its performance at any time for

any reason, whether or not caused by an event of Force Majeure,

with no liability.”

     Each transaction between Luminant and Koch pursuant to the

Master Agreement is memorialized in a trade confirmation

(“Confirmation”).    Each Confirmation incorporates the terms of

the Master Agreement and its Gas Annex, stating,

     This confirmation supplements, forms part of, and is
     subject to, the ISDA Master Agreement with Gas Annex
     dated 07/21/2015 . . . between [Luminant] and [Koch].
     All provisions contained in the [Master Agreement and
     the Gas Annex] govern this Confirmation except as
     expressly provided herein.

Each Confirmation sets forth the details of that transaction and

states whether that particular sale of gas is “firm” or

“interruptible.”

     In February 2021, Luminant and Koch entered into at least

fifteen Confirmations.     There is no dispute that twelve of these

are “firm” and two are “interruptible” Confirmations.          Luminant

contends that one of the transactions that Koch claims is

“interruptible” -- Confirmation #985125 -- was actually firm

before Koch sent Luminant a “revised” Confirmation five days

after the date of the Confirmation.

     From approximately February 12 through February 19, as an


                                    3
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 4 of 13



extreme winter storm hit Texas, there was a surge in demand for

power across Texas.    During this time, Luminant relied upon its

Confirmations with Koch to run electricity generation facilities

at maximum capacity, but Koch failed to deliver natural gas

pursuant to at least six of the Confirmations.

     The Confirmations each provide a delivery period, a

contract quantity, and a price.      For example, firm Confirmation

983204 requires Koch to provide a contract quantity of 15,000

MMBTU per day during the period of February 11 through February

12, 2021 at a fixed price of $20.00/MMBTU.        In contrast,

interruptible Confirmation 983205 requires Koch to provide a

contract quantity of “up to” 25,000 MMBTU per during the period

of February 12 for a fixed practice of $23.00/MMBTU.          All firm

Confirmations provide a “contract quantity,” while interruptible

Confirmations provide a “contract quantity up to” a particular

“volume.”   (Emphasis added.)

     On March 25, Luminant filed a complaint in New York State

Court alleging breach of contract and unjust enrichment.          Koch

removed this diversity action to federal court on April 16.            On

April 23, Koch moved for partial dismissal of the complaint with

respect to three Confirmations, as well as of Luminant’s unjust

enrichment claim.    The motion became fully submitted on June 1.

The parties’ submissions did not address the definition of

interruptible as contained in the Gas Annex and incorporated

                                    4
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 5 of 13



into the Confirmations.

     An initial pretrial conference was held on June 25.          At the

conference, this Court granted Koch’s motion to dismiss

Luminant’s unjust enrichment claim.       Additionally, this Court

requested supplemental briefing on the definition of

“interruptible” in the Gas Annex, including materials “that

would shed light on what the ISDA was trying to achieve in

adopting [that] particular formulation for its form.”          The

parties submitted supplemental briefing on July 12.

                               Discussion

     When deciding a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), Fed. R. Civ. P., a court

“consider[s] the legal sufficiency of the complaint, taking its

factual allegations to be true and drawing all reasonable

inferences in the plaintiff's favor.”       Brooklyn Ctr. for

Psychotherapy, Inc. v. Philadelphia Indem. Ins. Co., 955 F.3d

305, 310 (2d Cir. 2020) (citation omitted).        To survive a motion

to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.”   Kaplan v. Lebanese Canadian Bank, SAL, 999 F.3d

842, 854 (2d Cir. 2021) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).

     “To state a claim for breach of contract under New York

law, the complaint must allege: (i) the formation of a contract

                                    5
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 6 of 13



between the parties; (ii) performance by the plaintiff; (iii)

failure of defendant to perform; and (iv) damages.”          Edwards v.

Sequoia Fund, Inc., 938 F.3d 8, 12 (2d Cir. 2019) (citation

omitted). 2    Under New York law, “a fundamental objective of

contract interpretation is to give effect to the expressed

intention of the parties.”     Matter of MPM Silicones, L.L.C., 874

F.3d 787, 795 (2d Cir. 2017).      The best evidence of what parties

to a written agreement intend is what they say in their

writing.      Abdullayeva v. Attending Homecare Servs. LLC, 928 F.3d

218, 222 (2d Cir. 2019) (applying New York law).

     “The initial inquiry is whether the contractual language,

without reference to sources outside the text of the contract,

is ambiguous.”     In re MPM Silicones, 874 F.3d at 795.       “A

written agreement that is complete, clear and unambiguous on its

face must be enforced according to the plain meaning of its

terms.”    Universal Instruments Corp. v. Micro Sys. Eng'g, Inc.,

924 F.3d 32, 41 (2d Cir. 2019) (citation omitted).         An ambiguity

exists where the terms of the contract “could suggest more than

one meaning when viewed objectively by a reasonably intelligent

person who has examined the context of the entire integrated

agreement and who is cognizant of the customs, practices, usages

and terminology as generally understood in the particular trade


2 Pursuant to the Master Agreement, New York law governs this
action.
                                    6
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 7 of 13



or business.”    Orchard Hill Master Fund Ltd. v. SBA Commc'ns

Corp., 830 F.3d 152, 156-57 (2d Cir. 2016) (citation omitted).

A contract is unambiguous, by contrast, if its language “has

a definite and precise meaning . . . [about] which there is

no reasonable basis for a difference of opinion.”         Electra v. 59

Murray Enterprises, Inc., 987 F.3d 233, 245 (2d Cir. 2021).              “If

the terms of a contract are clear, courts must take care not

to alter or go beyond the express terms of the agreement, or

to impose obligations on the parties that are not mandated by

the unambiguous terms of the agreement itself.”         Fisher v. SD

Prot. Inc., 948 F.3d 593, 606 (2d Cir. 2020) (citation omitted).

“At the motion to dismiss stage, a district court may dismiss a

breach of contract claim only if the terms of the contract are

unambiguous.”    Edwards v. Sequoia Fund, Inc., 938 F.3d 8, 13 (2d

Cir. 2019) (citation omitted).

     Koch argues that the plain meaning of the term

“interruptible” is that Koch is not liable for failing to

deliver gas at any time for any reason.       Koch is correct.         The

definition of “interruptible” in the Gas Annex, which is

incorporated into each of the Confirmations, is clear and

unambiguous.    It allows either the buyer or the seller to

curtail interruptible service for any reason and at any time




                                    7
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 8 of 13



without incurring any liability. 3

     The drafting history of the Gas Annex confirms this

reading.   In 1992, the Federal Energy Regulatory Commission’s

(“FERC”) promulgated Order No. 636, which “required all

interstate pipelines to ‘unbundle’ their transportation services

from their own natural gas sales and to provide common carriage

services to buyers from other sources that wished to ship gas.”

Gen. Motors Corp. v. Tracy, 519 U.S. 278, 284 (1997).          The

unbundling of transportation services from natural gas sales

“increased transactional contracting work,” and the “number of

agreements required for moving gas . . . increased exponentially

-- from one bundled contract with a single pipeline supplier to

a plethora of contracts covering transactions from the wellhead

to the burnertip.”    Karyl Lawson, A Proposal for a Std. Nat. Gas

Sales/Purchase Cont., 11 No. 1 Nat. Gas Cont. Newsl. 1 at *1

(1995) (hereinafter, “Lawson”).

     The increased number of contracts associated with gas sales

created a need for standardization.       Id. at *3.    In 1995, a



3 The Federal Energy Regulatory Commission’s Energy Primer is
consistent with this reading. It explains that “Firm contracts
are different from [interruptible] and baseload contracts in
that both parties are legally obligated to either receive or
deliver the amount of gas specified in the contract.” FERC,
Energy Primer 33 (2020). It also notes that interruptible
contracts are “the most flexible” and “are usually put in place
when either the supply of gas from the seller, or the demand for
gas from the buyer, are not guaranteed.” Id.

                                    8
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 9 of 13



drafting committee of the Gas Industry Standard Board (“GISB”) 4

created a proposed model contract, which GISB referred to its

Standards Development Subcommittee for review.         Id.   The

proposed model contract had five types of service with an

ascending order of priority in a curtailment situation:

Interruptible, Priority Interruptible, Secondary Firm, Primary

Firm, and Exchange for Physicals.       1995 Model Contract, Appendix

31 Model Bilateral Master Sales and Purchase Contract, 1995 WL

17784104.   One of the organizers of the drafting committee noted

that “Interruptible” service “should always be clearly defined.”

Lawson at *4.   The organizer also noted that “[a] good working

definition is that interruptible carries no liability for

interruptions, except for transporter penalties.         To the extent

that parties have different levels of interruptible service, the

differences should be clearly set forth.”        Id.

     The proposed model contract was criticized on the ground

that the five different categories of service would “impose

obligations on both the buyer and seller that are unnecessarily

burdensome” and that the curtailment scheme created a “level of



4 GISB was formed in 1992 by the wholesale natural gas industry
with the goal of developing “consensus-based business practice
standards for the wholesale electric industry as well as the
retail natural gas and electric industries.” William P.
Boswell, James P. Cargas, North American Energy Standards Board:
Legal and Administrative Underpinnings of A Consensus Based
Organization, 27 Energy L.J. 147 (2006).

                                    9
      Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 10 of 13



complexity” that was undesirable for a host of reasons,

including that it would “invite . . . litigation and painful

discovery.”   Anthony Pryor, An Alternative Proposed “Spot”

Market Model Nat. Gas Purchase/Sales Cont., 11 No. 2 Nat. Gas

Cont. Newsl. 1 at 2 (1995) (hereinafter, “Pryor”).          In contrast,

a “Spot Model” was proposed, which used

      only two types of gas transactions . . . fully
      interruptible transactions, under which the parties
      may cease delivery or receipt for any reason without
      liability; and firm transactions for terms of one
      month or less, under which nonperformance is
      excused only by force majeure.

Id.

      In 1996, GISB adopted as its Base Contract the “Spot

Model,” which included only “interruptible” and “firm” service

and defined “interruptible” as allowing either party to

“interrupt its performance at any time for any reason, whether

or not caused by an event of Force Majeure, with no liability.”

GISB, Base Cont. for Short-Term Sale & Purchase of Nat. Gas §

3.1, Nat. Gas. Cont. Appendix 33 (1998) WL 35076756.

      In 2002, the North American Energy Standards Board

(“NAESB”) replaced GISB. 5    NAESB republished GISB’s Base Contract

with the same definition for the term “interruptible.”          NAESB,


5 NAESB is an organization that creates standards for the gas and
electricity industries, including a “Base Contract” for the sale
of energy. Mark Haedicke, Gas Trading in 2005 &the NAESB Cont.,
Gas Trading in 2005 and the NAESB Contract, 2005 No. 3 RMMLF-
INST Paper No. 9 (2005).
                                    10
     Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 11 of 13



Base Cont. for Sale & Purchase of Nat. Gas § 2.20, 2005 WL

6390669.   In 2004, NAESB collaborated with ISDA to create a

model contract for physical energy trades that ISDA could use as

an annex to its Master Agreement.       ISDA, User’s Guide to the

2005 ISDA Commodity Definitions, at 5.       The resulting “Gas

Annex” is designed to cover physical gas transactions,

“including the purchase or sale of physical gas on a spot or

forward basis, or as an option to purchase or sell gas.”          Id.

This Gas Annex, which the Confirmations incorporate, retained

the same two types of services and the same definition of

“interruptible” as the earlier GISB and NAESB Base Contracts.

Thus, the definition of “interruptible” set forth in the Gas

Annex was intentional and stemmed from the need to standardize

the sale of natural gas and avoid protracted litigation over

curtailment.

     Luminant makes several arguments in opposition.         First,

Luminant argues that the common meaning of “interrupt” refers to

a temporary pause in service, not a permanent refusal to

perform.   But “interruptible” is defined in the Gas Annex and

allows an interruption at any time for any reason.         Luminant’s

proposed definition is inconsistent with the explicit terms of

the Gas Annex which were incorporated into its Confirmations.

     Next, Luminant argues that customs of the industry and the

parties’ course of dealing will show that the parties understood

                                   11
     Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 12 of 13



“interruptible” to mean “best efforts,” and Luminant intends to

present expert testimony and other evidence establishing this

understanding.   This argument also fails.      “Parol evidence --

evidence outside the four corners of the document -- is

admissible only if a court finds an ambiguity in the contract.”

Schron v. Troutman Sanders LLP, 20 N.Y.3d 430, 436 (2013).             See

also Umbach v. Carrington Inv. Partners (US), LP, 851 F.3d 147,

157 (2d Cir. 2017) (“[I]f the court determines that the contract

is clear, the parol evidence rule bars consideration of

extrinsic evidence that might undermine the plain language of

the agreement.”)   As explained, the definition of

“interruptible” in the Gas Annex is unambiguous.

     Luminant also argues that courts have interpretated the

term “interruptible” as allowing a seller to interrupt service

only when necessary to serve firm customers.        But none of the

cases on which Luminant relies construe the Gas Annex of the

ISDA Master Agreement. 6

     Finally, Luminant argues that allowing Koch to refuse to

deliver gas at any time for any reason without liability would

render the contract illusory.     An illusory contract is “an

agreement in which one party gives as consideration a promise

that is so insubstantial as to impose no obligation.”         Lend


6 Indeed, many of these cases were decided before the events of
the 1990s described above.
                                   12
     Case 1:21-cv-03335-DLC Document 38 Filed 07/30/21 Page 13 of 13



Lease (US) Const. LMB Inc. v. Zurich Am. Ins. Co., 28 N.Y.3d

675, 684 (2017) (citation omitted).      The Gas Annex allows either

party to refuse a gas delivery but sets out the terms of the

transaction in the event there is a delivery.        This is not an

illusory contract.   Instead, it is a commercial agreement

between sophisticated parties allowing flexibility in their

arrangements.

                              Conclusion

     Koch’s April 23, 2021 partial motion to dismiss is granted

in part.   Claims premised on Confirmations 983205 and 983822 are

dismissed.   There remains a dispute over whether Confirmation

985125 is in fact for an interruptible delivery and as a result,

Koch’s motion to dismiss 985125 is denied.       Luminant’s requests

to amend its complaint -- both of which were made only in

footnotes in its briefs -- are denied.       Luminant has not

submitted a proposed amended pleading or otherwise demonstrated

that any amendment would not be futile.




Dated:     New York, New York
           July 30, 2021


                                 ____________________________
                                           DENISE COTE
                                 United States District Judge




                                   13
